Citation Nr: 0422543	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, with postoperative residuals of a laminectomy and 
discectomy at L5-6.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from August 1994 to August 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In April 2004, a videoconference hearing was conducted by the 
undersigned Veterans Law Judge, with the veteran at the RO, 
in lieu of an in-person hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that the veteran was seen in the 
outpatient clinic during service in December 1996 for 
complaints of low back pain following a claimed injury.  
Approximately, 4 months after his separation from service in 
1998, he injured his back lifting boxes at work.  Several 
months later, he underwent lumbar disk surgery.  The veteran 
now contends that the injury in service predisposed him to 
further injury and that his current back disorder is due to 
the in-service injury.  The Board believes that a medical 
opinion regarding any possible relationship between his 
current lumbar spine disorder and the manifestations noted 
during service would be helpful in adjudicating the current 
appeal.  38 C.F.R. § 3.159(c)(4) (2003).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for a lumbar spine disorder 
since December 1999, and the approximate 
dates of that treatment.  With any needed 
sign releases from the veteran, the RO 
should request copies of the records of 
all treatment identified by him.  All 
records so obtained should be associated 
with the claims file.  

2.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for an examination by an 
orthopedic specialist.  The claims file, 
including a copy of this REMAND, must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  

All indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all symptoms, 
pertinent clinical findings, and 
diagnoses regarding any current lumbar 
spine disorder.  The examiner should also 
be requested to provide an opinion as to 
the degree of probability that any 
current lumbar spine disorder had it 
origins in service, including whether the 
claimed injury during service predisposed 
the veteran to the injury that he 
sustained several months following his 
separation from service.  The opinion 
should be accompanied by appropriate 
rationale.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim.  If 
action taken remains adverse to him, the 
RO should furnish him and his accredited 
representative with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


